DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Sage Science, Inc., et al. application filed with the Office on 18 May 2018.

Claims 1-13 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 18 May 2018, is acknowledged and has been entered.

Priority
The instant application is the US National Stage Application of an International Patent Application, PCT/US2016/063190, which was filed on 21November 2016, and which claims priority to a US Provisional Patent Application, 62/285,384, filed on 20 November 2015.  Therefore, the instant application has an effective filing date of 20 November 2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 20 June 2018, 19 November 2019, and 18 March 2021, are in 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is written as depending upon itself.  Appropriate correction is required.  For examination purposed regarding the prior art, claim 11 will be treated as if depending from claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "high-molecular-weight DNA" in each of claims 1, 12 and 13 is a relative term which renders the claim indefinite.  The term "high-molecular-weight" is not defined by the claim, the specification does not provide a standard 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by T.F. O’Sullivan, et al. (“Comparison of Streptococcus thermophilus strains by pulsed field gel electrophoresis of genomic DNA”, FEMS Microbiology Letters, 168(2):p. 213-219, November 1998; hereinafter, “O’Sullivan”).

nd ¶, 1. Introduction, p. 213-214; which reads upon the claimed, “[a] method for isolating fragments of genomic DNA”).  O’Sullivan teaches the examination of S. thermophilus cultures (2.1. Bacterial strains, media and restriction enzymes, p. 214; which reads upon, “providing a sample containing particles having high-molecular-weight (HMW) DNA”).  Additionally, O’Sullivan teaches cell suspension was added to molten low melting point agarose, and inserts were prepared by dispensing aliquots of the molten cell suspension into plug mould wells and allowing them to solidify (2.2. Preparation of genomic DNA, p. 214; which reads upon the limitation, “entrapping the sample in a gel matrix”).  Further, O’Sullivan teaches cells were lysed in situ (2.2. Preparation of genomic DNA, p. 214), then restriction endonucleases SfiI, BssHII, SmaI and NotI were used to digest the genomic DNA of the strains of S. thermophilus (3.1. Restriction profiles, p. 215; which reads upon, “subjecting the gel matrix with DNA cleavase reagents configured to cleave at specific DNA sequence within the HMW DNA so as to liberate defined segments of the HMW DNA as fragments of reduced size”).  O’Sullivan also teaches the endonuclease restricted genomic DNA in agarose inserts were sealed into wells of PFGE-grade agarose and were separated at 180-200 V for 24-27 h in a CHEF DR-II PFG electrophoresis unit  (2.4. Pulse field gel electrophoresis, p. 214; Figure 2, wherein the retained unrestricted genomic subjecting the gel matrix to an electrophoresis field, the field being configured to: move and thereby separate the DNA fragments from uncleaved DNA of the HMW DNA which remains substantially immobile; and isolating the electrophoretically separated DNA fragments from the gel matrix”).

Regarding claim 13, O’Sullivan discloses a technique of pulse field gel electrophoresis (PFGE), whereby unsheared genomic DNA is restricted with rare-cutting restriction endonucleases and the resulting large fragments are separated on agarose gels using a constantly reorienting electric field (2nd ¶, 1. Introduction, p. 213-214; which reads upon the claimed, “[a] method for isolating fragments of genomic DNA”).  O’Sullivan teaches cell suspension was added to molten low melting point agarose, and inserts were prepared by dispensing aliquots of the molten cell suspension into plug mould wells and allowing them to solidify (2.2. Preparation of genomic DNA, p. 214; which reads upon the limitation, “entrapping high-molecular-weight (HMW) DNA in a gel matrix”).  Further, O’Sullivan teaches cells were lysed in situ (2.2. Preparation of genomic DNA, p. 214), then restriction endonucleases SfiI, BssHII, SmaI and NotI were used to digest the genomic DNA of the strains of S. thermophilus (3.1. Restriction profiles, p. 215; which reads upon, “subjecting the gel matrix with DNA cleavase reagents configured to cleave at specific DNA sequence within the HMW DNA so as to liberate defined segments of the HMW DNA as fragments of reduced size”).  O’Sullivan also teaches the endonuclease restricted genomic DNA in agarose subjecting the gel matrix to an electrophoresis field, the field being configured to: move and thereby separate the DNA fragments from uncleaved DNA of the HMW DNA which remains substantially immobile; and isolating the electrophoretically separated DNA fragments from the gel matrix”).

Allowable Subject Matter
Other than the rejection of claims 1-6 and 8-11 under 35 USC 112, as outlined above, said claims are allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:  The cited O’Sullivan reference is the prior art is the closest to instant independent claim 1.  However, O’Sullivan does not teach or suggest the limitation of purifying the HMW DNA of the sample by subjecting the gel matrix to an electrophoretic field configured to remove the HMW DNA from the particles, lysis reagents, and/or other sample constituents, from the gel matrix such that the HMW DNA remains.  Therefore, claim 1 and all claims dependent therefrom are allowable over the prior art.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795